Citation Nr: 1543254	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-30 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to March 1948 and from March 1951 to January 1952.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The August 2010 rating decision addressed claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In August 2011, the Veteran submitted a notice of disagreement for the issue of entitlement to service connection for bilateral hearing loss only. 

The Veteran appeared and testified at a personal hearing in September 2015 before the undersigned Veterans Law.  A transcript of the hearing is contained in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his bilateral hearing loss was caused by his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the Board's favorable disposition of the claim of entitlement to service connection for bilateral hearing loss, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In relevant part, 38 U.S.C.A. § 1154(a)  requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1337   (Fed. Cir. 2006); Davidson v. Shinseki, 581 F. 3d 1313   (Fed. Cir. Sept. 14, 2009). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz ).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).


Factual Background and Analysis

During his September 2015 hearing, the Veteran testified that he was not exposed to hazardous noise prior to service.  He reported that he was in the infantry during his first period of service and he was then transferred to the motor pool where he drove a weapons carrier during his first period of service.  He then underwent aircraft and engine training, and during his second period of service he worked as a crew chief on the flight line, working with jet engines.  He stated that during this period of service he experienced excessive noise, and that it was "extremely loud" on the flight line and the test area.  He stated his ears would ring for some time after he was exposed to loud noise.  He did not have hearing protection in service, and he did not have hearing tests in service.  He stated he was young and did not know to complain about the loud noise or the ringing in his ears.  He noted many did not come back from the war, and he considered himself lucky so he did not complain. 

The Veteran testified that he did not get his hearing tested after service because he did not want hearing aids.  He testified that he was young and unmarried, and thought that having hearing aids would have labeled him as disabled and limited his opportunities.  He noticed a change in his hearing in the first couple of days after he came off the flight line.  He denied exposure to loud noise during his post-service employment.  He testified that he did not think the chemicals/carcinogens at his post-service employment changed his hearing as he felt that his hearing loss was roughly the same when he left that job as when he left service.  He also stated he had an office job and did not work directly with the chemicals.  He stated that his hearing loss has remained about the same for "so many years" that he hasn't continued to seek care for it.

Service treatment records only contain whispered voice hearing tests.  Service records also show that the Veteran served as an Aircraft and Engine Mechanic and in the Infantry during his two period of service.  VA has conceded his exposure to hazardous noise in service.

In July 2010, the Veteran was afforded a VA audio examination.  The examination revealed that he had bilateral hearing loss disability for VA purposes.  The examiner noted that she could not provide a nexus opinion without resorting to speculation because the in-service hearing tests were whisper voice tests, which is "now known to be insensitive to high frequency hearing loss, the type of hearing loss most frequently related to noise exposure."  She noted that the Veteran's hearing loss was not limited to high frequencies and so his "current health status and/or aging effects are suspected to have at least contributed to his current hearing loss."  Although not entirely clear, the Board believes that the implication of this statement is that the Veteran's in-service noise exposure at least contributed to his claimed hearing loss.

In sum, the Veteran was exposed to hazardous noise in service, he has provided credible testimony that he had hearing loss after his exposure to the flight line noise during his second period of service, and the VA examiner has indicated that the Veteran's service was a contributing factor to his current hearing loss.  The Board will resolve reasonable doubt in the Veteran's favor and finds that entitlement to service connection for bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


